Citation Nr: 1142877	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  11-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right hand disability.

3.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1947 to March 1950 with additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Cleveland, Ohio VARO.  In August 2011, a Travel Board hearing was held before the undersigned at the Roanoke, Virginia RO, which now has jurisdiction of the claims file; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; he submitted additional evidence accompanied by a waiver of RO consideration. 

Although the RO has subsequently (in October 2009) reopened the Veteran's right hand and right knee claims (and denied them on the merits), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claims accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a right hand disability and a right knee disability (on de novo review) are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2005 rating decision denied the Veteran's claim of service connection for a bilateral knee disability, based essentially on findings that it was not shown that in service the Veteran sustained a knee injury or had a knee disability (to which any current knee disability could be related). 

2.  Evidence received since the February 2005 rating decision includes the Veteran's sworn testimony identifying information which might serve to corroborate he sustained a right knee injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and raises a reasonable possibility of substantiating the claim.

3.  An unappealed April 1966 rating decision denied the Veteran's claim of service connection for residuals of a right hand injury, based essentially on findings that it was not shown that the Veteran sustained such injury in service (or that any right hand injury produced chronic pathology); subsequent unappealed rating decisions, most recently in February 2005, have continued to deny the claim.  

4.  Evidence received since the February 2005 rating decision includes medical evidence that relates a current right hand disability to an injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a right hand disability; and raises a reasonable possibility of substantiating the claim.

5.  In August 2011, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of service connection for a left shoulder disability; there are no questions of fact or law in this matter remaining for the Board to consider. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2.  New and material evidence has been received, and the claim of service connection for a right hand disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for withdrawal of the appeal by the Veteran are met with respect to the matter of service connection for a left shoulder disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the issues in this appeal.  As this decision reopens the right hand and right knee claims, and in light of the Veteran's expressed intent to withdraw his appeal in the matter pertaining to the left shoulder, there is no reason to belabor the impact of the VCAA (as any VCAA-related deficiency/omission is harmless).    

Legal Criteria, Factual Background, and Analysis

Left shoulder disability

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In January 2011, the Veteran filed a substantive appeal that perfected his appeal in the matter of service connection for a left shoulder disability.  In testimony before the undersigned in August 2011 (as reflected by the hearing transcript, p. 18), the Veteran (via his representative) indicated he is withdrawing his appeal in this matter.  As he has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of service connection for a left shoulder disability.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.

New and material evidence to reopen claims

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a degree of 10 percent within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right knee disability

An unappealed February 2005 rating decision denied the Veteran service connection for a bilateral knee condition, based essentially on findings of no evidence of a knee condition in service.  That decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the February 2005 rating decision included:  The Veteran's STRs, which are silent for complaints, findings, treatment, or diagnosis pertaining to the right knee.  On March 1950 service separation examination, the Veteran's extremities, bones, joints, and muscles were found to be normal; no defects were noted.  

On March 1966 VA examination (pursuant to a claim of service connection for a right hand disability), the Veteran reported right hand symptoms as well as chronic sinus complaints of recurrent infections and headaches, but no other complaints.  On physical examination, knee jerks to reflex testing were brisk and equal.  

VA treatment records were silent for any complaints or findings regarding the right knee prior to December 2004, when the Veteran reported right knee pain.  On physical examination, the right knee was slightly swollen with scant effusion; there was no diagnosis regarding the knee.  On February 2005 VA treatment, the Veteran received an injection of Kenalog to the right knee.  

Evidence received since the February 2005 rating decision includes a number of lay statements indicating that the Veteran has a current right knee disability, and a statement from a private physician who reports that the Veteran has a right knee degenerative process that is "service-related" and related to "old injuries".  In addition, the Veteran has provided sworn hearing testimony describing his alleged injury in service in detail. .

Furthermore, in his sworn testimony at the Travel Board hearing (which for purposes of reopening is deemed credible) the Veteran also related that in the early 1950s he sought treatment for his right knee at the "Keketon Hospital" (which was indicated to now be the Hampton VA Medical Center (MC)), and was referred to the Richmond VAMC.  He also testified that soon after he was discharged from service he was issued a right knee brace, which he has continued to wear to the present day.  

Records of treatment for right knee complaints in the 1950's would be pertinent evidence regarding postservice continuity of right knee disability, and verification of the age of his prescribed knee brace (and identification of the source and date of original prescription) would likewise have bearing on the matter.  Consequently, the Veteran has identified outstanding evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and would raise a reasonable possibility of substantiating the claim.  Notably, it is now well-established that the threshold for reopening is a "low threshold" requirement.  Accordingly, the additional lay testimony evidence is new and material evidence, and the claim of service connection for a right knee disability may be reopened.  

Right hand disability

Regarding right hand disability, an unappealed April 1966 rating decision denied service connection for residuals of a right hand injury based essentially on findings that a right hand injury in service was not shown, nor did the medical evidence shown any pathology that would be considered a chronic residual of such injury.    Several unappealed rating decisions over the years, most recently in February 2005, either declined to reopen the claim for a right hand disability, or reopened the claim and denied service connection on de novo review.  The April 1966, February 2005, and interim rating decisions are final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the February 2005 rating decision included the Veteran's STRs, Reserve treatment records, a VA examination report, VA and private treatment records, and lay statements from the Veteran and a former fellow service member.  

The Veteran's STRs are silent for any treatment or diagnosis regarding the right hand.  A July 1947 X-ray of the right forearm was interpreted as normal.  On March 1950 service separation examination, the extremities, bones, joints, and muscles were found to be normal; no defects were noted.  

Reserve treatment records included a January 1955 report of Naval Reserve enlistment examination, when the Veteran denied any history of arthritis or rheumatism, bone, joint, or other deformity, or "trick" or locked knee; the upper and lower extremities were normal on clinical evaluation.  He was found physically qualified for enlistment in the U.S. Naval Reserve, with the only noted defect being a slight deviation of the nose.  On June 1957 Reserve enlistment examination, the Veteran again denied any history of arthritis or rheumatism, bone, joint, or other deformity, or "trick" or locked knee, and the upper and lower extremities were again normal on clinical evaluation.  A small round scar was noted on the back of the fourth finger of the right hand.  

On December 1965 private treatment, the Veteran reported a crushing injury to the right hand in 1947.  The examining physician Dr. "C.B." noted findings of slight sensory loss of the right hand and some tingling of the hand.  Grip was excellent but motion of the fingers was slow.  The prognosis was good, though further check-ups were suggested.  No treatment was rendered.

On March 1966 VA examination, the Veteran reported that he sustained a crushing injury to the right hand by a machine gun in 1947.  He reported that he did not receive any treatment for fracture, though X-rays were taken at the hospital at Camp Lejeune, North Carolina.  He reported that he stayed at the hospital for two days before returning to duty, and he was put on light duty.  He stated that no cast was applied.  On examination, the Veteran complained of a stinging sensation in the right hand and wrist on use.  He reported that he did not have the use of his right hand as he did with the left.  The VA examiner noted that X-rays of the right wrist and hand showed normal bone texture and no abnormality was found.  On physical examination, examination of the right wrist and all fingers and thumb of the right hand showed no abnormality.  Pulsations in the right wrist were strong and normal both in the dependent and elevated positions.  Grip, grasp, and pinch functions were normal.  No skin or muscle atrophy was found.  Reflexes were all normal and brisk.  The examiner opined that the clinical appearance and function of the right hand was normal.  The examiner opined that he could not explain the Veteran's symptoms nor did they seem to stem from a simple contusion of the right hand.  The diagnosis was history of contusion to the right hand with vague symptoms but with no bone, joint, tendon, sensory, or vascular abnormality found.

A January 1967 letter from Dr. C.B. noted that he had treated the Veteran periodically since 1953 or 1954 for pain and tingling in the right hand.  Dr. C.B. noted the Veteran's reported history of having crushed the hand with a machine gun in 1947 while in service.  Dr. C.B. noted that the Veteran continued to have tingling in the hand, and the hand would feel like it locked if he had to grip anything for any length of time and he could not release the grip.  Dr. C.B. noted that the Veteran had received injections of B-12 for the hand problems and opined that the complaints had become more frequent and more severe.  

In February 1967, the Veteran submitted a buddy statement from a fellow serviceman, Donald Hinsley, who remembered that the Veteran let a 30 caliber machine gun fall on his hand and was then treated at Camp Lejeune Naval Hospital.  He stated that this happened in the latter part of 1947 and he remembered that the Veteran complained of pain in his hand.

In a March 1967 statement, the Veteran reported that in approximately September 1947, while he was serving at Camp Lejeune as a gunner in a machine gun platoon, his right hand was injured during a machine gun drill.  He stated that he was setting up the tripod and another individual was to set the gun on the tripod but dropped the gun, landing on the Veteran's hand which was still on the tripod.  He stated that he was treated at the Camp Lejeune Naval Hospital overnight, an X-ray was taken of his hand, and a splint was placed on the palm of his hand for about 10 days.  He stated that he was later treated at his Company's aid station and then onboard the U.S.S. Providence.

An April 1967 memorandum indicated that a search of the files of the Naval Hospital at Camp Lejeune and the U.S.S. Providence failed to disclose any record of the claimed treatment.

An August 1967 memorandum indicates that the X-ray report logs of the Marine Corps base at Camp Lejeune showed an X-ray for the Veteran dated July 10, 1947.  It was noted that, on the films, there did not appear to be a fracture, however repeat X-rays could be requested for better views if there were concerns.  In an August 1967 X-ray interpretation, the films of the right forearm dated July 10, 1947 were noted to be extremely poor.  No evidence of fracture was seen, and epiphyseal development at the wrist appeared normal.

On November 2002 VA treatment, the Veteran reported that right wrist pain had been a problem for many years and was causing difficulty with writing.  On physical examination, there was marked enlargement of joints in the right hand, considered suggestive of osteoarthritis.  The diagnoses included diffuse degenerative joint disease, including in the right wrist.  June 2003 and December 2003 VA treatment reports were largely similar.  On June 2004 VA treatment, the Veteran complained of chronic right hand pain and burning sensation.  He reported pain in the right hand knuckles, which sometimes made it difficult even to write his name; he reported that his hand would lock up and he had to manually release it with his left hand.  He reported that the right wrist had been a problem for many years and worsened over time.  The diagnosis was diffuse degenerative joint disease, with the right wrist noted to be worse.  The treating physician noted that the right knuckle was painful and stiff with no ulnar deviation, and it was "most likely from [an] old traumatic condition".  The treating physician repeated these same findings and this opinion regarding an "old traumatic condition" on many subsequent VA treatment reports.

Evidence received since the February 2005 rating decision includes:  On June 2008 and March 2009 VA treatment, the diagnoses included right wrist with history of fracture in the remote past and degenerative joint disease.

An August 2009 treatment letter from Dr. N.T., stating that the Veteran had a hand injury in 1947 while he was serving in the military, and had persistent pain and numbness in the right hand.  Dr. N.T. stated that the hand was a bit deformed on examination although fairly functional.  Dr. N.T. opined, "Therefore, he has a service-related hand injury.  Apparently old records have been lost, but this is to verify that I have evaluated him for this."

December 2009 lay statements from the Veteran's wife, niece, and neighbor describe his difficulties with the right hand.

At the August 2011 Travel Board hearing, the Veteran described his right hand injury at Camp Lejeune, North Carolina in 1947.  He testified that he was taken to a hospital where X-rays were taken and his hand was placed in a cast, and he was placed on light duty status for 30 days.  He testified that he submitted a statement from a former fellow service member who was stationed with him at the time of the incident and corroborated the incident as described.  He testified that he had met his wife the previous year and she was aware of his right hand injury and could attest to nerve damage in the hand.  He testified that he sought treatment for his right hand while serving on the cruisers Albany and Gibraltar, as well as the U.S.S. Providence, but he was only given pain medications.  He testified that, although there is a separation examination report of record, he was never actually examined.  He testified that he sought VA treatment for his right hand in Hampton, Virginia, 1952 or 1953, and he was told not to use the hand.  He testified that he next sought VA treatment in Richmond, Virginia in the 1960s.  He testified that his treating VA physician told him his right hand injury was very old and believed it had occurred in service.  He testified that he has not sustained any further injury to the right hand since the incident in service.  

After the Travel Board hearing, the Veteran submitted (with a waiver of RO consideration) two medical opinions regarding his right hand disability, in addition to a duplicate VA treatment record from February 2005.  In an August 2011 medical opinion letter, Dr. "F.T." opined that the Veteran's hand condition is "as least as likely as not originated while on active duty".  In support of the opinion, Dr. F.T. noted that he had been treating the Veteran for several conditions including chronic pain of the right wrist with limitation of activity and contracture.  Dr. F.T. noted that he had reviewed "several documents relating to" the Veteran's right wrist including an active duty medical report and an affidavit from the Veteran's previous physician that reflected injury occurrence on July 10, 1947 during his duties as a machine gun operator.  Dr. F.T. opined that the chronic "disabilitating" pain of the right wrist is a direct result of the injury suffered during active duty in 1947, and exacerbations continue to the present day.

In a September 2011 medical opinion letter, Dr. N.T. opined that the Veteran's right-sided hand/wrist condition "is as least as likely as not originated while active duty".  In support of the opinion, Dr. N.T. cited that there is an X-ray report from July 10, 1947, although other original documents are not available.  He opined that "all we have to go on" is the Veteran's integrity and the date of the X-ray report, and he did not doubt the Veteran's integrity.  Dr. N.T. opined that "something had to have happened to have the medic team do an X-ray" and the Veteran "must have had injury as reported".  Dr. N.T. concluded that the Veteran's [current] hand condition was due to this injury.

Because service connection for a right hand disability was denied in February 2005 (and previous unappealed decisions) based essentially on findings that a hand injury in service to which current right hand disability could be related was not shown, for evidence to be new and material in this matter, it would have to tend to relate to this finding.  

The buddy statement from a fellow service member corroborating the incident causing injury to the right hand as described, the later-discovered 1947 X-ray of the Veteran's right forearm, and the private medical opinions directly address a basis for the prior denial of the claim (i.e., that there was no evidence of a nexus between current right hand disability and an injury in service).  They likewise raise a reasonable possibility of substantiating the claim (which, as noted above, is a low threshold requirement).  Accordingly, the Board concludes that new and material evidence has been received, and that the claim of service connection for residuals of a right hand injury may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.

The appeal to reopen a claim of service connection for residuals of a right hand injury is granted.

The appeal in the matter of service connection for a left shoulder disability is dismissed.




REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his remaining claim.  See 38 C.F.R. § 3.159 (2011).

The Veteran has identified postservice (apparently VA) treatment for the disabilities at issue, records of which are not associated with his claims file.  Specifically, he has provided sworn testimony that he received treatment at "Keketon" hospital (which he indicated is now the Hampton VAMC) in the early 1950s and at Richmond VAMC beginning in the 1960s.  While he has also indicated that he sought records of such treatment from the NPRC, and was advised that the records were unavailable (and may have been destroyed by a fire at that facility), it does not appear that the development for the records was exhaustive (i.e., that alternate source development was attempted).  Given the heightened duty to assist in this case, and the critical nature of the alleged outstanding evidence, exhaustive development is necessary.  Furthermore, the Veteran provided sworn testimony that soon after his active duty he was issued a brace for his right knee, which he has worn continually to the present.  Verification of the age of his brace would appear to have bearing on his claim.  

Finally, VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record shows that the Veteran sustained some sort of right hand/wrist/arm injury in service and includes private opinions relating his current hand disability to such injury.  Notably, however, interim records (e.g., for Reserve service) (which the private provider does not discuss) suggest that there was no right hand pathology at such times.  A VA examination to secure a medical opinion regarding a nexus between the right hand injury in service, and any current right hand disability is necessary.  

Regarding the right knee, if any additional evidence received provides corroboration of postservice continuity of right knee complaints/symptoms, an examination to secure a nexus opinion regarding current right knee disability and the described knee injury in service would be necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should:
(a) arrange for exhaustive development for records of the Veteran's reported treatment for right hand and right knee disabilities in the 1950s and the 1960s at the "Keketon" (allegedly now Hampton VAMC) and Richmond VAMC facilities, to including contacting such (or their replacement) facilities directly, and contacting any storage facilities where records from those facilities may have been retired.  If the records sought are not located, the Veteran should be so notified, and the scope of the search must be described for the record.  

(b)  Arrange for verification of the Veteran's sworn testimony that soon after service he was issued a brace for his right knee which he continues to wear to the present day.  He should be asked to present the brace to a VA prosthetic unit for inspection and an opinion regarding its longevity.  (If it is indicated that an "original" brace has been replaced, he should be asked to identify the provider of the prescription for the replacement, and the continuity of brace use should be verified to the extent possible,  

(c) The RO should also for secure for the record copies of the complete updated (since October 2009) clinical records of any VA treatment the Veteran has received for his right hand or right knee from the Hampton VAMC.  The Veteran should also be asked to identify any private providers of treatment for the right hand and knee, records of which are not already associated with the claims file.  The RO should secure such records.

(d) The RO should then make a determination as to whether a right knee injury in service is shown; i.e., assess the credibility of the Veteran's accounts of such injury.  

2.  After such records are received, the RO should arrange for an orthopedic examination of the Veteran.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

(a) Please identify (by clinical diagnosis) each of the Veteran's current right hand disabilities.  

(b) As to each diagnosed right hand disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service, including as due to the crushing injury he reports he sustained therein?  The examiner should note that there is some corroboration of an injury in service as the Veteran had his right hand or forearm X-rayed in 1947.  The examiner should also comment on the nexus opinion offered by the Veteran's private provider.

(c) If the RO has determined that there is credible evidence supporting that the Veteran sustained a right knee injury (and/or continuity of postservice complaints/symptoms pertaining to such disability), the examiner should also identify (by diagnosis) the Veteran's current right knee disability, and opine whether it is at least as likely as not that the Veteran's current diagnosed right knee disability is related to such injury.

The examiner must fully explain the rationale for all opinions given, with references to supporting clinical data/lay statements, as deemed appropriate.

3.  The RO should then re-adjudicate these claims (de novo).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


